 



Exhibit 10.1
Rochester Medical Corporation
Fiscal 2008 Management Incentive Plan
(adopted by the Compensation Committee of the Board of Directors on November 15,
2007)
MANAGEMENT INCENTIVE PLAN (BONUS)
Eligibility

•   All Executive Officers and Director level management personnel will be
eligible to participate.   •   Recommended participation rates have been set by
the President, and are based upon the respective position level and function of
each executive. In all cases, participation rates are well within competitive
incentive compensation ranges.   •   Participation rates for incentive bonuses
are expressed as a percentage of base salary.

Fiscal 2008

                                              Bonus Participation   Weighted
Performance     (% of Base Salary)   Criteria     Minimum   Target   Maximum    
      Operating Participant   Payout   Payout   Payout   Sales   Income
Conway, Anthony
    0 %     45 %     67.5 %     50 %     50 %
Jonas, David
    0 %     40 %     60 %     50 %     50 %
Sholtis, Martyn
    0 %     40 %     60 %     75 %     25 %
Conway, Philip
    0 %     40 %     60 %     50 %     50 %
Horner, Dara Lynn
    0 %     40 %     60 %     75 %     25 %

•   Both weighted performance criteria (sales and operating income) have minimum
requirements and maximum levels of payout. The range of accomplishment for each
performance criteria is 0%-150%, with 100% being at target. The sales and
operating income performance targets shall be set and approved annually by the
Compensation Committee. The performance target for sales is based on the
approved fiscal 2008 sales budget. The performance target for operating income
is based on budgeted fiscal 2008 operating income before bonus and stock option
expense.

Bonus Calculation and Payout
The President will evaluate actual results from the respective areas of
responsibility for each executive against financial targets. This evaluation
will result in a recommended payout level as a percentage of the annual
incentive target. Performance levels and recommended payouts will be reviewed
and approved by the Compensation Committee prior to disbursement.

 